Citation Nr: 0026535	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to August 11, 1992 for 
service connection for schizoaffective disorder.  


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to February 
1971 and from August 1971 to July 1973.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(RO), which effectuated the Board's October 1998 grant of 
service connection for schizoaffective disorder, and assigned 
an effective date of August 11, 1992.  


FINDINGS OF FACT

1.  An unappealed rating decision initially denied the 
veteran's claim for service connection for a psychiatric 
disorder. 

2.  A June 1994 BVA decision denied service connection for a 
psychiatric disorder.  

3.  On August 11, 1992, the veteran submitted a claim, which 
was interpreted by the RO as a request to reopen a claim for 
service connection for a psychiatric disorder.  


CONCLUSION OF LAW

The requirements for an effective date prior to August 11, 
1992, for a grant of service connection for a schizoaffective 
disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.102, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for a 
schizoaffective disorder.  Specifically, he claims that he is 
entitled to an effective date either in 1977 or in 1978, as 
he has been unemployed since August 1977 and he was deemed 
disabled by the Social Security Administration in 1978. 

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. § 
5110(a)(West 1991 & Supp. 2000) and 38 C.F.R. § 3.400(b)(2) 
(1999), which provide that the effective date for disability 
compensation based on direct service connection in a claim 
filed more than a year after separation from service shall be 
the later of the date of claim or the date entitlement arose.  
If a claim is reopened and granted, the effective date shall 
be the date of receipt of claim or date entitlement arose, 
whichever is later, and where new and material evidence other 
than service department records is received within the appeal 
period or prior to appellate decision, the effective date 
will be as though the former decision had not been rendered.  
If such evidence is received after final disallowance, the 
effective date shall be the date of receipt of new claim or 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400 (r),(q).  A reopened claim is defined as "[a]ny 
application for a benefit received after final disallowance 
of an earlier claim . . . ." 38 C.F.R. § 3.160(e).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151.  Section 3.155(a) provides 
that any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant, may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  

In this case, the veteran's initial claim for service 
connection for a psychiatric disorder was received by the RO 
in April 1978.  In a May 1978 rating decision, the RO denied 
the veteran's claim and the veteran was advised of the denial 
and of his appellate rights.  The veteran did not appeal that 
decision within the applicable time period.  The RO again 
denied the veteran's claim for service connection in a March 
1983 rating decision.  The veteran perfected an appeal from 
this decision and in a June 1984 decision, the Board upheld 
the denial of service connection.  

On August 11, 1992, the veteran submitted a statement 
indicating that he wished to "receive copies of his claims 
file and reopen a claim for service connection for 
homicidal/suicidal tendencies."  The RO construed this as a 
request to reopen a claim for service connection for a 
psychiatric disability.  In an October 1993 rating decision, 
the RO denied the veteran's claim.  The veteran perfected an 
appeal from this decision and in an October 1998 Board 
decision, the Board concluded that new and material evidence 
had been submitted to reopen the veteran's claim and granted 
service connection for a psychiatric disorder.  The Board's 
decision was implemented by a November 1998 rating decision, 
and the RO determined that service connection was to be 
established from August 11, 1992.   

It is clear that the record contains two prior decisions, one 
rating decision and one Board decision denying the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  In fact, the veteran does not dispute that there 
are two final decisions with respect to the issue in 
question.  In his May 1999 Substantive Appeal, he 
acknowledges that he did not exercise his right to appeal the 
rating decisions.  The Board has carefully reviewed the 
record and does not find any document that could be construed 
as an earlier request to reopen the previously denied claim 
for service connection for a psychiatric disorder that was 
not adjudicated by the RO prior to the August 1992 request to 
reopen the veteran's claim.  In fact, the veteran does not 
appear to contend that he submitted any claim between the 
date of June 1994 Board decision and August 11, 1992.  
Therefore, the August 1992 date must be considered the date 
of the reopened claim for service connection for a 
psychiatric disorder.  

Accordingly, in this case the law clearly provides that 
benefits cannot be paid for any time earlier than the date of 
receipt of the reopened claim, August 11, 1992.  There is no 
provision for paying benefits from an earlier date based on 
the veteran's assertion that his schizoaffective disorder 
existed from an earlier date.  While the veteran's disorder 
may in fact have existed from an earlier date, the evidence 
to establish service connection for his disorder was not 
received earlier than the August 11, 1992, the date of 
receipt of his reopened claim.  Additionally, the Board notes 
that, while the veteran has indicated that he felt the prior 
final decisions were incorrect, he has not claimed that 
either decision was clearly and unmistakably erroneous.  See 
38 U.S.C.A. § 7111; 38 C.F.R. § 3.105.



ORDER

An effective date prior to August 11, 1992 for service 
connection for schizoaffective disorder is denied.  



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

